Citation Nr: 0029385	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-08 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for bilateral ankle 
disorder, post sprains.

2.  Entitlement to service connection for radial keratotomy, 
bilateral.

3.  Entitlement to an evaluation in excess of 10 percent for 
cervical disc herniation, C3-4, with ligamentous strain.

4.  Entitlement to a compensable evaluation for 
patellofemoral syndrome, left knee.

5.  Entitlement to a compensable evaluation for status post 
right patellar dislocation with patellofemoral syndrome.

6.  Entitlement to a compensable evaluation for thrombosed 
hemorrhoids.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION


This veteran had active service from April 1990 to October 
1992 and from November 1996 to September 1998.

As to the veteran's claim of entitlement to service 
connection for urinary problems/frequency secondary to his 
service-connected cervical spine injury, in an April 2000 
decision, the hearing officer determined that there was no 
basis for the claim and denied accordingly.  Given that the 
veteran has not submitted a notice of disagreement specific 
to this issue, the matter is not currently before the Board.  
See 38 C.F.R. §§ 20.200, 20.201 (1999).  



REMAND

In the October 1998 rating action, the RO referenced service 
medical records for the second period of the veteran's 
service from November 1996 to September 1998 and made a 
determination as to service connection claims for cervical 
disc herniation, status post right patellar dislocation, 
patellofemoral syndrome of the left knee, thrombosed 
hemorrhoids, bilateral ankle disability, and disability of 
the bilateral eyes based in part on clinical findings from 
those records.  Although some of the veteran's service 
medical records are associated with the claims folder, the 
above-noted records are not contained in their entirety 
within the folder.  Thus, the record as it stands currently 
is inadequate for the purpose of rendering an informed 
decision.  McCormick v. Gober, 14 Vet. App. 39 (2000).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

In light of the service connection and increased rating 
claims currently before the Board and the absence of service 
medical records, the Board has determined that further action 
is required in this case for an equitable determination.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's service medical records in 
complete for both periods of his active 
service, from April 1990 to October 1992 
and from November 1996 to September 1998, 
and once located, associate them with the 
veteran's claims folder.  

2.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations, including revisions to 
38 U.S.C.A. § 5107 contained in section 
1611 of Pub. L. No. 106-198 (or other 
relevant revisions thereto), should be 
considered.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case, with any 
additional pertinent law and regulations 
and a discussion of the action taken on 
the veteran's claim.  Applicable response 
time should be allowed.

3.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
veteran need take no action unless 
otherwise notified.

The veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr. 
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


